                                            Case 5:16-cv-04200-BLF Document 33 Filed 05/15/20 Page 1 of 4




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7       MARIO ARENAS MERCADO,                           Case No. 16-cv-04200-BLF
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING MOTION FOR
                                   9              v.                                       AUTHORIZATION OF ATTORNEY’S
                                                                                           FEES PURSUANT TO 42 U.S.C. § 406(b)
                                  10       ANDREW M. SAUL, Commissioner of
                                           Social Security,1                               [Re: ECF 26]
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           In this Social Security appeal, the Court granted in part Plaintiff Mario Arenas Mercado’s
                                  14   motion for summary judgment, remanded the case for further agency proceedings, and entered
                                  15   judgment for Plaintiff. See ECF 19, 20. On remand, Plaintiff was awarded past-due disability
                                  16   insurance benefits in the amount of $92,491.60. See LaPorte Affidavit, ECF 26 at 6.2 Plaintiff’s
                                  17   counsel (“Counsel”) has filed an application for an award of attorneys’ fees pursuant to 42 U.S.C.
                                  18   § 406(b) and the parties’ contingent-fee agreement, which provides that Plaintiff will pay
                                  19   attorneys’ fees in the amount of 25% of past-due benefits awarded. See Motion, ECF 26.
                                  20           The Commissioner has granted attorneys’ fees in the amount of $6,000 for work performed
                                  21   in the administrative proceedings. See Notice of Award, ECF 26 at 12. Counsel now seeks
                                  22   additional attorneys’ fees in the amount of $17,122.90 for work performed before this Court. The
                                  23   total of the $6,000 in fees previously granted and the $17,122.90 currently sought is $23,122.90,
                                  24   which is 25% of the past-due benefits award of $92,491.60.
                                  25

                                  26   1
                                        Andrew M. Saul became Commissioner of Social Security on June 17, 2019 and therefore is
                                  27   substituted for Nancy A. Berryhill as Defendant. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
                                       2
                                  28    Citations are to the page numbers of the ECF filing rather than the internal page numbers of each
                                       document included within the ECF filing.
                                             Case 5:16-cv-04200-BLF Document 33 Filed 05/15/20 Page 2 of 4




                                   1           The Court finds that the fees sought are reasonable and it GRANTS the motion for

                                   2   attorneys’ fees in the amount of $17,122.90.

                                   3    I.     LEGAL STANDARD

                                   4           Section 406(b) of the Social Security Act governs Counsel’s request for fees. Under that

                                   5   provision, “[w]henever a court renders a judgment favorable to a claimant under this subchapter

                                   6   who was represented before the court by an attorney, the court may determine and allow as part of

                                   7   its judgment a reasonable fee for such representation, not in excess of 25 percent of the total of the

                                   8   past-due benefits to which the claimant is entitled by reason of such judgment.” 42 U.S.C. §

                                   9   406(b)(1)(A). “A court may award such a fee even if the court’s judgment did not immediately

                                  10   result in an award of past-due benefits; where the court has rendered a judgment favorable to a

                                  11   claimant by reversing an earlier determination by an ALJ and remanding for further consideration,

                                  12   the court may calculate the 25% fee based upon any past-due benefits awarded on remand.”
Northern District of California
 United States District Court




                                  13   Butler v. Colvin, No. 3:14-CV-02050-LB, 2017 WL 446290, at *1 (N.D. Cal. Feb. 2, 2017).

                                  14   “[T]he fee is paid by the claimant out of the past-due benefits awarded; the losing party is not

                                  15   responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009).

                                  16           Attorneys specializing in social security work “routinely enter into contingent-fee

                                  17   agreements specifying that the fee will be 25% of any past-due benefits recovered, thus providing

                                  18   the attorney the statutory maximum of fees if the representation is successful.” Crawford, 586

                                  19   F.3d at 1147. The Supreme Court has held that “§ 406(b) does not displace contingent-fee

                                  20   agreements as the primary means by which fees are set for successfully representing Social

                                  21   Security benefits claimants in court.” Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). However,

                                  22   the district court must review contingent-fee agreements “as an independent check, to assure that

                                  23   they yield reasonable results in particular cases.” Id. “[T]he district court must first look to the

                                  24   fee agreement and then adjust downward if the attorney provided substandard representation or

                                  25   delayed the case, or if the requested fee would result in a windfall.” Crawford, 586 F.3d at 1151.

                                  26           Where attorneys’ fees have been awarded pursuant to the Equal Access to Justice Act

                                  27   (“EAJA”), the EAJA fees must be offset against any fees awarded under § 406(b). Gisbrecht, 535

                                  28   U.S. at 796 (citing 28 U.S.C. § 2412). “Under EAJA, a party prevailing against the United States
                                                                                          2
                                              Case 5:16-cv-04200-BLF Document 33 Filed 05/15/20 Page 3 of 4




                                   1   in court, including a successful Social Security benefits claimant, may be awarded fees payable by

                                   2   the United States if the Government’s position in the litigation was not ‘substantially justified.’”

                                   3   Id. (quoting 28 U.S.C. § 2412). “Congress harmonized fees payable by the Government under

                                   4   EAJA with fees payable under § 406(b) out of the claimant’s past-due Social Security benefits in

                                   5   this manner: Fee awards may be made under both prescriptions, but the claimant’s attorney must

                                   6   refund to the claimant the amount of the smaller fee.” Id. (internal quotation marks, citation, and

                                   7   alterations omitted).

                                   8    II.     DISCUSSION

                                   9            Pursuant to the standards set forth above, the Court begins its analysis by looking to the

                                  10   contingent fee agreement between Counsel and Plaintiff. See Fee Agreement, ECF 26 at 19. The

                                  11   agreement provides that, subject to approval of the federal court, Counsel “shall charge and

                                  12   receive as the fee an amount equal to twenty-five percent (25%) of the past due benefits that are
Northern District of California
 United States District Court




                                  13   awarded.” Id. Nothing in the record suggests that Counsel’s performance was substandard or that

                                  14   Counsel delayed proceedings in an effort to increase the amount of fees awarded. Counsel

                                  15   obtained an excellent result for Plaintiff. Plaintiff has submitted an affidavit acknowledging that

                                  16   Counsel was granted $6,000 in attorneys’ fees by the Commissioner and supporting Counsel’s

                                  17   current request for additional fees in the amount of $17,122.90. See ECF 32.

                                  18            The Government’s response to the motion states that the Commissioner takes no position

                                  19   on Counsel’s request for fees, and that the Commissioner submits a response pursuant to his role

                                  20   “resembling that of a trustee” for Plaintiff. Gov’t’s Response at 2, ECF 28. The Government

                                  21   notes that based on Counsel’s representation that he spent 35.25 hours on the district court

                                  22   proceedings, the amount requested would result in an effective hourly rate of $485.76. The

                                  23   Government cites Hearn v. Barnhart, 262 F. Supp. 2d 1033, 1036-37 (N.D. Cal. 2003) for the

                                  24   proposition that appropriate effective hourly rates for social security cases range from $187.55 to

                                  25   $694.44.

                                  26            The Government also notes that the Court previously approved an award of EAJA fees in

                                  27   the amount of $6,815.68, and that the EAJA fees must be reimbursed to Plaintiff if the current fee

                                  28   motion is granted. Counsel’s motion states that the $6,815.68 in EAJA fees currently are held in
                                                                                          3
                                           Case 5:16-cv-04200-BLF Document 33 Filed 05/15/20 Page 4 of 4




                                   1   trust, and Counsel acknowledges that the EAJA fees must be refunded to Plaintiff if the current

                                   2   motion is granted.

                                   3            Having considered the record in this case and the applicable law, the Court is satisfied that

                                   4   Counsel’s request for attorneys’ fees in the amount of $17,122.90 under § 406(b) is reasonable.

                                   5   Plaintiff will be refunded the $6,815.68 in EAJA fees previously awarded and currently held in

                                   6   trust.

                                   7    III.    ORDER

                                   8            (1)    Counsel’s motion for attorneys’ fees under § 406(b) is GRANTED in the amount of

                                   9                   $17,122.90; and

                                  10            (2)    Plaintiff SHALL be refunded the $6,815.68 in EAJA fees previously awarded.

                                  11

                                  12   Dated: May 15, 2020
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
